Citation Nr: 1438233	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1991, to include service in the Southwest Asia theater of operations.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the appellant was scheduled for a Travel Board hearing, and it was reported that he failed to appear at the hearing.  Review of the record shows that in June 2014 notice of the Travel Board hearing was sent to the appellant at a certain P.O. Box address in Arlington, Texas.  Mail sent to the same P.O. Box in January 2013 was returned by the United States Postal Service (USPS) as unclaimed.  A USPS stamp on the January 2013 correspondence indicated that the forwarding time had expired.  

Review of the record reveals a November 2012 Compensation and Pension Exam Inquiry which noted "***ADDRESS CHANGE***" and provided an address for the Veteran in Forney, Texas.  Significantly, the Veteran appeared for the scheduled January 2013 VA examination, and his address was noted to be the Forney, Texas address.  Accordingly, it does not appear that the appellant received proper notification of the requested Travel Board hearing.

Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  As the Veteran has not withdrawn his request for a Travel Board hearing, remand for re-scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant's Travel Board hearing.  Proper notification of the hearing should be issued, using the last address of record (in Forney, Texas).  See January 4, 2013 VA examination report.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



